UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     ____________

                                      No. 09-2127
                                     ____________

                           UNITED STATES OF AMERICA

                                           v.

                            ARTHUR HOMER JACKSON,

                                                        Appellant

                                     ____________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                                (D.C. No. 08-cr-00115)
                    District Judge: Honorable Terrence F. McVerry

                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 19, 2010

           Before: FUENTES, HARDIMAN and NYGAARD, Circuit Judges.
                               ____________

                                 JUDGMENT ORDER
                                    ____________

       This cause came on to be considered on the record from the United States District
Court for the Western District of Pennsylvania and was submitted pursuant to Third
Circuit LAR 34.1(a) on May 19, 2010.

        Arthur Homer Jackson appeals his judgment of sentence following his plea of
guilty to violating 18 U.S.C. § 922(g)(1). At sentencing, the District Court calculated
Jackson’s base offense level as 24 in light of § 2K2.1(a)(2) of the United States
Sentencing Guidelines (USSG), which adopts the definition of “crime of violence” found
at USSG § 4B1.2(a) . After finding that Jackson’s two prior convictions for recklessly
endangering another person qualified as crimes of violence under the Guidelines, the
District Court did not consider whether Jackson’s prior conviction for indecent assault or
his two prior convictions for fleeing and eluding police constituted qualifying offenses.

       In response to Jackson’s brief on appeal, the Government concedes that Jackson’s
convictions for reckless endangerment are not crimes of violence. See United States v.
Johnson, 587 F.3d 203, 209-10 (3d Cir. 2009). In light of this concession, the parties
have suggested that we remand the case for resentencing. Because we agree with the
parties that these questions should first be considered by the District Court, it is hereby

        ORDERED and ADJUDGED that the judgment of the United States District Court
for the Western District of Pennsylvania entered April 3, 2009, be and the same is hereby
VACATED and the case is REMANDED to the United States District Court for the
Western District of Pennsylvania. No costs shall be taxed.


                                          BY THE COURT:


                                          /s/Thomas M. Hardiman
                                          Circuit Judge




ATTEST:

/s/Marcia M. Waldron,
Clerk


Dated: May 20, 2010




                                             2